                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



OREGON LABORERS-EMPLOYERS                           Case No. 3:19-cv-1343-IM
HEALTH & WELFARE TRUST FUND;
OREGON LABORERS-EMPLOYERS                           OPINION AND ORDER
PENSION TRUST FUND; OREGON &
SOUTHERN IDAHO LABORERS-
EMPLOYERS TRAINING TRUST FUND;
and OREGON LABORER-EMPLOYERS
ADMINISTRATIVE FUND, LLC,

        Plaintiffs,

 v.

BASELINE INDUSTRIAL
CONSTRUCTION, INC., a foreign business
corporation, and MARK ALDRIDGE, an
individual,

        Defendants.


Charles D. Colett, Colett Law Group, LLP, 1 Lincoln Center, 10300 SW Greenburg Road,
Suite 310, Portland, Oregon 97223-5489. Attorney for Plaintiffs.

IMMERGUT, District Judge.

       On August 23, 2019, Plaintiffs filed this action to recover unpaid contributions to

employee benefit plan trust funds from Defendants Baseline Industrial Construction, Inc.,

(“Defendant Baseline”) and Mark Aldridge (“Defendant Aldridge”). ECF 1. The clerk entered

PAGE 1 – OPINION AND ORDER
Defendants’ default under Rule 55(a) of the Federal Rules of Civil Procedure on September 26,

2019. ECF 8. Plaintiffs now move for default judgment under Rule 55(b), ECF 9; for an award of

attorney’s fees, ECF 13; and for taxing of costs, ECF 15. For the following reasons, Plaintiffs’

motions are granted in part and denied in part.

                                          STANDARDS

       Following the clerk’s entry of default under Federal Rule of Civil Procedure 55(a), the

general rule is that “the factual allegations of the complaint, except those relating to the amount

of damages, will be taken as true.” TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th

Cir. 1987) (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). The court,

however, does not accept as admitted legal conclusions or facts that are not well-pleaded.

DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007). “[N]ecessary facts not

contained in the pleadings, and claims which are legally insufficient, are not established by

default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning

v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978)).

       After the clerk has entered a defendant’s default, the court may enter a default judgment

against that party. See Fed. R. Civ. P. 55(b)(2). The court’s decision whether to enter a default

judgment is discretionary. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). The Ninth

Circuit has identified seven factors to guide a district court’s consideration of whether to enter a

default judgment:

        (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
       substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at
       stake in the action[,] (5) the possibility of a dispute concerning material facts[,]
       (6) whether the default was due to excusable neglect, and (7) the strong policy
       underlying the Federal Rules of Civil Procedure favoring decisions on the merits.

Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). The “starting point,” however, “is the

general rule that default judgments are ordinarily disfavored.” Id. at 1472.

PAGE 2 – OPINION AND ORDER
                                         BACKGROUND

       Plaintiffs, known collectively as the Oregon Laborers-Employers Trust Funds, are

Portland-based trusts established under section 302 of the Labor Management Relations Act

(“LMRA”). ECF 1 at 2, ¶ 2 (citing 29 U.S.C. § 186). Defendants are Baseline Industrial

Construction, Inc., a Washington corporation, and Mark Aldridge, its president, secretary, agent,

and owner, with sole control of the company’s assets. Id. at ¶ 3.

       Plaintiffs filed suit under ERISA, 29 U.S.C. §§ 1132, 1145, and the LMRA, 29 U.S.C.

§ 185(a). Id. at 1–2, ¶ 1. From a review of Defendant’s records, Plaintiffs learned that

Defendants failed to make required payments to Plaintiffs for fringe benefits and other

contributions. Id. at 2–3, ¶¶ 5–6. These shortfalls relate to amounts owed (1) from January 1,

2017 through December 31, 2018, plus additional contributions to date; and (2) in June 2019. Id.

at 3, ¶ 6. Although Defendant Aldridge wrote two checks to Plaintiffs, both were returned for

insufficient funds. Id. at 2, ¶ 3. The parties’ labor agreement provides for interest, liquidated

damages, audit fees, and attorney’s fees to be awarded on top of these contributions. Id. at 3,

¶¶ 7–8 (also citing ERISA, 29 U.S.C. § 1132).

       Plaintiffs served Defendants with the summons and complaint on August 27, 2019. ECF

4; ECF 5. After sending notice to Defendants that they intended to seek a default judgment,

Plaintiffs moved for entry of default on September 23, 2019. ECF 6; Affidavit of Charles D.

Colett (“Colett Aff. 1”), ECF 7. The clerk then entered Defendants’ default under Rule 55(a) of

the Federal Rules of Civil Procedure on September 26, 2019. ECF 8.

       According to an affidavit submitted with their motion for default judgment, Plaintiffs

seek as damages: $15,986.66 in contributions for the period from January 1, 2017 to December

31, 2018; $3,708.53 for June 2019 contributions; $1,545.63 in liquidated damages; $1,879.80 in

interest; $200 for an audit fee; and an unspecified amount of liquidated damages and interest on
PAGE 3 – OPINION AND ORDER
the June 2019 contributions. Affidavit of Tina Held (“Held Aff.”), ECF 10 at 2, ¶ 2. Plaintiffs’

auditor, Tina Held, calculated these amounts following a review of Defendants’ records and

payment history. Id. at 2, ¶¶ 1–2. Attached to her affidavit are tables with which she calculated

the amounts owed for the period from January 1, 2017 to December 31, 2018. Id. at 2–3, ¶ 3;

Held Aff., Ex. 1, ECF 10-1. She also attached copies of two checks from Defendant Baseline,

which were returned for insufficient funds. Held Aff., ECF 10 at 3, ¶ 4; Held Aff., Ex. 2,

ECF 10-2. One of these checks, with an amount payable of $3,708.53, is dated July 17, 2019,

with a memo of “June 2019 Hrs.” See Held Aff., Ex. 2, ECF 10-2 at 2.

       Plaintiffs’ auditor calculated liquidated damages and interest at the annual rate of 12%.

Held Aff., ECF 10 at 3, ¶ 5. The figure of 12% is set forth in section 4.04 of the Trust

Agreement, to which Defendant Baseline agreed pursuant to a “Laborers Compliance

Agreement” dated June 12, 1997. Affidavit of Charles D. Colett (“Colett Aff. 2”), Ex. 1, ECF

11-1 at 2; Colett Aff. 2, Ex. 2, ECF 11-2 at 3, § 4.04.

       The Trust Agreement also provides for an award of attorney’s fees and audit costs. Colett

Aff. 2, Ex. 2, ECF 11-2 at 3–4, §§ 4.03, 4.06. Plaintiffs also seek $7,892.50 in their motion for

attorney’s fees, ECF 13, ECF 14, and $470 in their bill of costs, ECF 15. In support of Plaintiffs’

motion for attorney’s fees, Plaintiffs’ counsel submitted billing records detailing the time spent

on this matter. Affidavit of Charles D. Colett (“Colett Aff. 3”), Ex. 1, ECF 14-1. He also

submitted a notarized statement in support of his bill of costs. ECF 15.

                                          DISCUSSION

       This Court proceeds by analyzing whether entry of default judgment is warranted against

each defendant before turning to the questions of damages, attorney’s fees, and costs.




PAGE 4 – OPINION AND ORDER
A. Entry of Default Judgment

          Plaintiffs have moved for entry of default judgment against Defendant Baseline and

Defendant Aldridge. ECF 9. This Court considers each defendant separately in the sections that

follow.

          1. Defendant Baseline

          This Court finds that the Eitel factors weigh in favor of entering a default judgment

against Defendant Baseline. First, because a default judgment is Plaintiffs’ only avenue of

recovery, they will be prejudiced without one. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp.

2d 1172, 1177 (C.D. Cal. 2002). On the second and third factors, the allegations in the complaint

are sufficient and demonstrate the merits of Plaintiffs’ substantive claim against Defendant

Baseline. On the fourth and fifth factors, this Court finds that the amount at stake—except for

attorney’s fees—is cabined by the terms of the underlying agreements, limiting the possibility of

a dispute concerning material facts. Cf. Combs v. Coal & Mineral Mgmt. Svcs., Inc., 105 F.R.D.

472, 475 (D.D.C. 1984) (observing that were it not for attorney’s fees, Rule 55(b)(1) would

require the clerk to enter default judgment in an ERISA case as a purely ministerial act). On the

sixth factor, this Court finds it unlikely that default was due to excusable neglect. After serving

Defendants with the summons and complaint, Plaintiffs sent them notice of Plaintiffs’ intent to

seek a default judgment. Colett Aff. 1, ECF 7. Finally, the seventh factor does not preclude

default judgment here. “Since Defendants have refused to defend the action brought against

them, the Court is unable to adjudicate the case on the merits.” Bd. of Trs. of Plumbers &

Pipefitters Nat’l Pension Fund v. GS Air Conditioning, Inc., No. CV1002194GAFFMOX, 2010

WL 11597949, at *7 (C.D. Cal. Oct. 28, 2010). This Court therefore grants Plaintiffs’ request to

enter default judgment against Defendant Baseline.



PAGE 5 – OPINION AND ORDER
       2. Defendant Aldridge

       However, the Eitel factors do not support entering default judgment against Defendant

Aldridge. Most importantly, the complaint does not demonstrate the merits of a claim for unpaid

obligations against Defendant Aldridge. There are no allegations that would entitle Plaintiffs to

pierce the corporate veil of Defendant Baseline and impose personal liability upon Defendant

Aldridge. See UA Local 343 United Ass'n of Journeymen & Apprentices of Plumbing &

Pipefitting Indus. of U.S. & Canada, AFL-CIO v. Nor-Cal Plumbing, Inc., 48 F.3d 1465, 1475

(9th Cir. 1994) (setting forth three-factor test to pierce corporate veil). There are also no

allegations that Defendant Baseline was the alter ego or mere instrumentality of Defendant

Aldridge, nor that Defendant Aldridge breached a fiduciary duty under ERISA. See Pamcah-UA

Local 675 Pension Fund v. Hualalai Mech. LLC, Civil No. 16-00455 ACK-RLP, 2016 WL

8255576, at *1–4 (D. Haw. Dec. 21, 2016); see also UA Local 343, 48 F.3d at 1475–76

(explaining difference between veil-piercing and alter ego doctrines). Accordingly, this Court

declines to enter default judgment against Defendant Aldridge.

B. Damages

       As the Court does not accept allegations of damages as true, Plaintiffs must prove

damages on a motion for default judgment. See Fed. R. Civ. P. 55(b)(2). Plaintiffs submitted an

affidavit from Plaintiffs’ auditor with attached worksheets summarizing the amounts due for the

period from January 1, 2017 to December 31, 2018. Held Aff., ECF 10. Plaintiffs’ auditor also

submitted a copy of the returned check in the amount of $3,708.53 with a memo of “June 2019

Hrs.” Held Aff., Ex. 2, ECF 10-2 at 2. Finally, Plaintiffs submitted an affidavit from Plaintiffs’

counsel, which documents the entitlement to interest, liquidated damages, and an audit fee under

the Trust Agreement, to which Defendant Baseline agreed pursuant to the “Laborers Compliance



PAGE 6 – OPINION AND ORDER
Agreement.” Colett Aff. 2, Ex. 1, ECF 11-1 at 2; Colett Aff. 2, Ex. 2, ECF 11-2 at 3–4, §§ 4.03,

4.04, 4.06.

       This Court finds that these submissions adequately establish damages, first, in the amount

of $15,986.66. This sum includes contributions for the period of January 1, 2017 through

December 31, 2018, liquidated damages, interest, and an audit fee. The amount of $15,986.66 is

adequately documented in the tables submitted by Plaintiffs’ auditor. See Held Aff., Ex. 1, ECF

10-1 at 3. Although Plaintiffs appear to request additional liquidated damages in the amount of

$1,545.63 and interest in the amount of $1,879.80, see, e.g., ECF 12 at 2, the calculations by

Plaintiffs’ auditor already include these figures in the total sum of $15,986.66, see Held Aff., Ex.

1, ECF 10-1 at 3. Plaintiffs have not explained why they would be entitled to additional

liquidated damages and interest in these same amounts.

       Plaintiffs are also awarded $3,708.53 for June 2019 contributions. Although tables and

calculations documenting this figure would have been appreciated, this Court finds that the

returned check is adequate evidence of this amount. See Held Aff., Ex. 2, ECF 10-2 at 2.

However, the Court declines to award liquidated damages and interest on this figure as Plaintiffs

have not submitted a calculation of the amount requested.

C. Attorney’s Fees and Costs

       An award of attorney’s fees is mandatory under ERISA.1 Operating Eng’rs Pension Tr. v.

Reed, 726 F.2d 513, 514 (9th Cir. 1984). This award may include compensation for work

performed by non-attorneys. Trs. of Const. Indus. & Laborers Health & Welfare Tr. v. Redland

Ins. Co., 460 F.3d 1253, 1256–57 (9th Cir. 2006). The court, however, reviews the requested fee



1
 The Trust Agreement also provides for an award of attorney’s fees. Colett Aff. 2, Ex. 2, ECF
11-2 at 3, § 4.03.

PAGE 7 – OPINION AND ORDER
award for reasonableness. See Operating Eng’rs, 726 F.2d at 514. This standard applies even

when defendant has not objected to the number of hours billed or the hourly rate applied. See

Gates v. Deukmejian, 987 F.2d 1392, 1401 (9th Cir. 1993). The preferred method is calculation

of the lodestar figure, the product of the number of hours reasonably spent on the litigation and a

reasonable hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The party seeking an

award of attorney’s fees “has the burden of submitting billing records to establish that the

number of hours it has requested [is] reasonable.” Gonzalez v. City of Maywood, 729 F.3d 1196,

1202 (9th Cir. 2013). Similarly, the fee applicant has the burden of proving that the requested

hourly rate is reasonable. See Camacho v. Bridgeport Fin. Inc., 523 F.3d 973, 980 (9th Cir.

2008).

         Plaintiffs request attorney’s fees for 27.25 hours of Attorney Charles D. Colett’s time and

for 12 hours of a legal assistant’s time. Colett Aff. 3, ECF 14 at 2, ¶ 4. In support of this request,

Attorney Colett submitted billing records detailing the time spent on individual tasks. See Colett

Aff. 3, Ex. 1, ECF 14-1. Although several of these tasks were prior to filing the complaint, the

Ninth Circuit has explained that attorney’s fee awards under ERISA may encompass pre-

litigation activities directed toward filing the lawsuit. See Dishman v. UNUM Life Ins. Co. of

Am., 269 F.3d 974, 987–88 (9th Cir. 2001). This Court has reviewed the billing invoice and finds

that the requested hours are reasonable.

         Plaintiffs request hourly rates of $250 for Attorney Colett and $90 for a legal assistant.

See Colett Aff. 3, ECF 14 at 2, ¶ 4. In determining reasonable hourly rates, typically “[a]ffidavits

of the plaintiffs’ attorney and other attorneys regarding prevailing fees in the community, and

rate determinations in other cases, particularly those setting a rate for the plaintiff’s attorney, are

satisfactory evidence of the prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge



PAGE 8 – OPINION AND ORDER
Corp., 896 F.2d 403, 407 (9th Cir. 1990). The Court finds the hourly rate of $250 to be

reasonable for Attorney Colett considering his forty years of experience. See Colett Aff. 3, ECF

14 at 2, ¶ 4; see also Oregon State Bar 2017 Economic Survey, at 38 (calculating a mean hourly

billing rate of $324 for attorneys in the Portland area). The Court also finds that the hourly rate

of $90 for a legal assistant does not exceed the rates approved in other cases in this district. See,

e.g., J & J Sports Prods., Inc. v. Gonzalez, No. 1:17-CV-00678-CL, 2018 WL 1515097, at *3 (D.

Or. Feb. 14, 2018), report and recommendation adopted, No. 1:17-CV-00678-CL, 2018 WL

1512998 (D. Or. Mar. 27, 2018) (finding an hourly rate of $150 to be reasonable for a paralegal

in the Portland area). The Court therefore awards $7,892.50 in attorney’s fees.

       Finally, based on the separate notarized statement from Plaintiffs’ counsel, this Court

finds that it is reasonable to award the $400 filing fee and $70 fee of serving Defendants as costs.

See ECF 15.

                                          CONCLUSION

       Plaintiffs’ motion for default judgment, ECF 9, is GRANTED as to Defendant Baseline

Industrial Construction, Inc., and DENIED as to Defendant Mark Aldridge. Plaintiffs’ motion for

attorney’s fees, ECF 13, is GRANTED. Plaintiffs’ bill of costs, ECF 15, is GRANTED.


       IT IS SO ORDERED.

       DATED this 26th day of November, 2019.

                                                       /s/ Karin J. Immergut
                                                       Karin J. Immergut
                                                       United States District Judge




PAGE 9 – OPINION AND ORDER
